DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12-14, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sami (US 2009/0029584 A1).
In regard to claim 1, Sami discloses an electrical connector 201, comprising:
a housing 250 having a receptacle (see fig. 13) open in a connection direction essentially parallel to a longitudinal axis, the receptacle receiving a complementary connector 202;
a primary locking sleeve 230 disposed on the housing 250 and movable relative to the housing 250 between a locked position securing the electrical connector 201 and the complementary connector 202 and a release position for connecting and/or disconnecting the electrical connector 201 and the complementary connector 202, a gap  having a gap width (see illustrated drawing below) is disposed between the housing 250 and the primary locking sleeve 230 at least in the locked position, the gap width decreases from the locked position to the release position (when the primary locking sleeve 230 is further pulled in the direction B by operation, the gap width decreases because the securing tab 240 is erected and the electrical connector 201 is disconnected from the complementary connector 202, para. [00450).; and
a securing tab 240 insertable at least partially into the gap to an inserted state to secure the primary locking sleeve in the locked position (fig. 12).

In regard to claim 2, Sami discloses the securing tab 240 is inserted into the gap in a direction essentially perpendicular to the longitudinal axis (F, B).

In regard to claim 3, Sami discloses the securing tab 240 is held in the gap by a friction lock in the inserted state.

In regard to claim 4, Sami discloses the securing tab 240 has a handle (see illustrated drawing below) arranged outside of the gap in the inserted state.

In regard to claim 5, Sami discloses the securing tab 240 has a protrusion (see illustrated drawing below) extending from the handle.

In regard to claim 6, Sami discloses the protrusion is arranged in the gap in the inserted state.

In regard to claim 7, Sami discloses the protrusion is fittingly inserted into the gap in the locked position.

In regard to claim 8, Sami discloses the housing 250 has a bearing in which a biasing spring 252 is mounted.

In regard to claim 12, Sami discloses the securing tab 240 has a notch (see illustrated drawing below).

In regard to claim 13, Sami discloses the notch is formed on a side of the handle facing away from the protrusion.

In regard to claim 14, Sami discloses the securing tab 240 has a flange (see illustrated drawing below) closing the notch, the flange forming a tunnel section.

In regard to claim 19, Sami discloses the securing tab 240 has a blocking protrusion (see illustrated drawing below) extending along the longitudinal axis.

In regard to claim 20, Sami discloses the blocking protrusion covers an actuation portion (see illustrated drawing below) of the primary locking sleeve 230 in the inserted state.









[AltContent: textbox (gap width)]	
[AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    557
    703
    media_image1.png
    Greyscale





[AltContent: textbox (actuation portion)][AltContent: arrow][AltContent: textbox (protrusion/blocking protrusion)][AltContent: textbox (flange)][AltContent: connector][AltContent: textbox (notch)][AltContent: connector][AltContent: arrow][AltContent: textbox (handle)][AltContent: arrow]
    PNG
    media_image2.png
    515
    522
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 9-11 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In regard to claim 9, the prior art fails to provide, teach or suggest the bearing is open toward the gap and, in the inserted state, the securing tab overlaps with an opening of the bearing in a direction essentially perpendicular to the longitudinal axis; and in combination with other limitations of the base claim and any intervening claims. In regard to claim 15, the prior art fails to provide, teach or suggest a secondary securing element securing the securing tab in the inserted state; and in combination with other limitations of the base claim and any intervening claims. In regard to claim 18, the prior art fails to provide, teach or suggest the protrusion and the notch are arranged staggered to one another along the longitudinal axis; and in combination with other limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
9/23/2022

/THO D TA/Primary Examiner, Art Unit 2831